                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF TENNESSEE
                                AT NASHVILLE

JODI McCLAY,                 )
                             )
     Plaintiff,              )
                             )
vs.                          )                  No. 3:17-CV-00705
                             )
AIRPORT MANAGEMENT SERVICES, )                  Judge Eli J. Richardson
LLC,                         )
                             )                  Magistrate Judge Alistair Newbern
                             )
     Defendants.             )


                              PLAINTIFF’S SUR-REPLY

MAY IT PLEASE THE COURT:

      The Defendant in its Reply argues that more states than not have upheld damage

caps and that the Tennessee legislature has previously enacted legislation to limit

damages assessed against certain parties. What other states have determined to be

permissible under its constitution in enacting damage caps is of no persuasive value to

the outcome of this motion. By the same token, the fact that the Tennessee legislature

has enacted legislation to curb or limit a party’s exposure to damages is similarly

unpersuasive, especially if that legislation was never challenged. See Bd. of Educ. Of

Memphis Schools v. Shelby County, 339 S.W.2d 569, 584 (Tenn. 1960), “[E]xistence of

unconstitutional legislation, for any length of time, even after the parties have accepted

the same and had rights determined thereunder by the courts, cannot clothe such

invalid laws with the mantle of validity.”

      The Defendant argues that since “the Tennessee Legislature has the power to

modify or even abolish common-law remedies . . . without encroaching on the power of




   Case 3:17-cv-00705 Document 80 Filed 02/14/19 Page 1 of 3 PageID #: 389
the judiciary, it can exercise it without violating the right to a jury trial.” (Defendant’s

Response, p. 9).

       This argument was rejected by the Georgia Supreme Court in Atlanta Ocuplastic

Surgery, P.C. v. Nestlehutt, 691 S.E.2d 218 (Ga. 2010). Legislative authority did not

empower “the Legislature to abrogate constitutional rights that may inhere in common

law causes of action.” 691 S.E.2d at 223. The right of a jury trial guaranteed in the

Georgia Constitution of 1798 contained language identical as that contained in Article 1,

§ 6 of the Tennessee Constitution of 1796. The Georgia Supreme Court in Atlanta

Oculoplastic Surgery, P. C. v. Nestlehutt found that damages cap legislation violated

Georgia’s constitutional guarantee of a right to trial by jury. The Tennessee Supreme

Court would similarly rule.

       Further, the defendant’s argument regarding legislative authority ignores and

clashes with one of the final provisions of the Tennessee Constitution:

        “The declaration of rights hereto prefixed is declared to be part of the
       Constitution of the State, and shall never be violated on any pretense
       whatever. And the guard against transgression of the high powers we
       have delegated, we declare that everything in the bill of rights contained,
       is accepted out of the general powers of government, and shall forever
       remain inviolate.” See Article 11, § 16.

       Any legislation, short of a constitutional amendment, which curbs, infringes or

limits the right to trial by jury guaranteed under the plain reading of Article 1, § 6 is

void ab initio. See Edwards v. Allen, 216 S.W.3d 278, 290 (Tenn. 2007).

       Finally and most tellingly, the defendant makes only an oblique reference and no

response to Lindenberg v. Jackson National Life Ins. Co., 912 F.3d 348 (6th Cir. 2018) that

held limits on punitive damages violated Tennessee’s constitutional guarantee to a jury

trial. As that case presently stands, it constitutes controlling authority regarding the

issue before the Court. See Darrah v. City of Oak Park, 255 F.3d 301, 309 (6th Cir. 2001).



                                     2
    Case 3:17-cv-00705 Document 80 Filed 02/14/19 Page 2 of 3 PageID #: 390
      This Court should declare the damages cap, T.C.A. § 29-39-104, to be

unconstitutional and unenforceable.



                                 Respectfully submitted,

                                 LAW OFFICE OF EDDIE SCHMIDT


                                 By: s/Edmund J. Schmidt III
                                     Edmund J. Schmidt III, TN Bar #021313
                                     2323 21st Avenue South, Suite 502
                                     Nashville, Tennessee 37212
                                     Phone (615) 678-6320
                                     Fax (615) 454-6357
                                     Email eddie@eschmidtlaw.com




                            CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day of February, 2019, a copy of the foregoing
document was served upon the following via e-mail notification through the Court’s
Electronic Case Filing System (CM/ECF):

Lauren L. Holloway
1299 Zurich Way, Suite 300
Schaumburg, IL 60196
lauren.holloway@zurichna.com

                                              s/Edmund J. Schmidt III
                                              Edmund J. Schmidt III




                                    3
   Case 3:17-cv-00705 Document 80 Filed 02/14/19 Page 3 of 3 PageID #: 391
